UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7453


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BERNARD GIBSON, SR., a/k/a Bernard Willis,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:94-cr-00454-PJM-2)


Submitted:   February 10, 2011            Decided:   February 18, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Gibson, Sr., Appellant Pro Se.    Sandra Wilkinson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bernard     Gibson,   Sr.,       appeals   the    district    court’s

order denying his self-styled Fed. R. Crim. P. 36 motion.                      We

have   reviewed    the    record   and       find     no    reversible     error.

Accordingly, we affirm the district court’s order.                   See United

States v. Gibson, No. 8:94-cr-00454-PJM-2 (D. Md. Oct. 8, 2010).

We   dispense   with   oral   argument      because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2